Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments field on 03/14/2022. 
Claims 21-39 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 30 and 32-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US 2015/0140960).
Re Claims 21 and 36: Powell et al. {hereinafter referred as “Powell”}  teaches automated account provisioning, which includes receiving, by a provisioning server computer 120, a provisioning request message (¶ 53+); receiving, by the provisioning server computer, an authorization code, the authorization code generated using at least a device code associated with a mobile device, wherein the device code is derived from a device identifier that specifically identifies the mobile device (¶ 62+); validating, by the provisioning server computer, the 
Re Claim 22: Powell teaches method and device, wherein the provisioning request message is received from the mobile device 110 (¶ 21+, 39+).
Re Claim 23: Powell teaches method and device, wherein the provisioning request message is received from the mobile device via an intermediate server computer (¶ 40+).
Re Claim 24: Powell teaches method and device, wherein the access data is configured to gain access to a location (¶ 70+).
Re Claim 25: Powell teaches method and device, wherein the provisioning request message comprises an account identifier (¶ 52-68+).
Re Claim 26: Powell teaches method and device, wherein the authorization code is derived from the device code and the access credential (¶ 64+).
Re Claim 27: Powell teaches method and device, wherein the mobile device is a smartphone 110 (¶ 35+).
Re Claim 30: Powell teaches method and device, wherein the authorization code is generated by an authorization computer using a cryptographic {herein means of encrypting} key that is shared with the provisioning server computer (¶ 51-64+).
Re Claim 32: Powell teaches method and device, wherein the provisioning request message is a token request message (¶ 62+).
Re Claim 33: Powell teaches method and device, wherein the access data comprises a token (¶ 47+, 70-79+).
Re Claim 34: Powell teaches method and device, further comprising: transmitting, by the provisioning server computer, the device code to the mobile device (¶ 53+).

Re Claims 35 and 38: Powell teaches method and device, wherein the actions further comprise determining, by the provisioning server computer, a risk associated with provisioning the access data to the mobile device (¶ 41+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2015/0140960) in view of Kausik et al. (US 6,263,446).
The teachings of Powell have been discussed above.
Powell fails to specifically teach that the authorization code is formed from the device code, the access credential, a shared secret, and a salt.
Kausik et al teaches method and apparatus for secure distribution of authentication credential to roaming users, wherein the authorization code is formed from the device code, the access credential a shared secret, and a salt (col., lines 45-67; col, lines 14).
so as to protect the authentication code and prevent some form duplicate results when data is encrypted two times, sequentially, with the same key.

Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach transmitting, by a communication device to an authorization computer, the device code; and receiving, by the communication device, the authorization code. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2016/0037444) teaches method and apparatus for scanning access point in wireless LAN system.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887